      Case 3:20-cv-08321-SMB Document 26 Filed 09/07/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Gill, et al.,                               No. CV-20-08321-PCT-SMB
10                  Plaintiffs,                          ORDER
11   v.
12   Aramark Sports and Entertainment Services
     LLC, et al.,
13
                    Defendants.
14
15          By this order the Court takes up the issue of Plaintiff’s service on the Defendant
16   United States of America. On December 1, 2020, Plaintiff brought this action against the

17   United States and against Aramark Sports and Entertainment Services LLC. (Doc. 1.) On
18   December 2, 2020, the Court issued an order directing the clerk of Court to terminate any

19   Defendants in the matter that were not served by March 1, 2021. (Doc. 7.) Pursuant to that

20   order, the Clerk of Court terminated the United States as a Defendant on March 3, 2021
21   because Plaintiff had not filed an affidavit of service. (Doc. 14.) Plaintiff immediately filed
22   a Motion for Reconsideration and to Reinstate Defendant USA, (Doc. 15), explaining that

23   an independent process servicer provider hired by the Plaintiff had served the United States

24   on December 7, 2020. (Doc. 15.) Plaintiff informed the Court that it was a simpler error

25   and oversite on their part which resulted in the affidavit of service not being filed. (Id.) The

26   Court then reinstated the United States as a Defendant. (Doc. 16.)
27          However, after reinstatement Plaintiff still never filed any notice of service with the
28   Court. The sole proof of service appears in an affidavit filed as an exhibit to Plaintiff’s
      Case 3:20-cv-08321-SMB Document 26 Filed 09/07/21 Page 2 of 3



 1   Motion to Reconsider. (Doc. 15.) Further, even if the affidavit were filed with the Court,
 2   service would still be incomplete. According to the affidavit, the only action taken by the
 3   process server was to mail a copy of the summons and complaint to the Attorney General
 4   of the United States in Washington D.C. (Doc. 15-1 at 2.) But as the Federal Rules of Civil
 5   Procedure clearly state:
 6
 7          [T]o serve the United States a party must:
            (A)
 8                 (i) deliver a copy of the summons and of the complaint to the United
                   States attorney for the district where the action is brought —or to an
 9
                   assistant United States attorney or clerical employee whom the United
10                 States attorney designates in a writing filed with the court clerk—or
                   (ii) send a copy of each by registered or certified mail to the civil-
11                 process clerk at the United States attorney’s office;
12          (B) send a copy of each by registered or certified mail to the Attorney General
            of the United States at Washington, D.C.; and
13          C) if the action challenges an order of a nonparty agency or officer of the
14          United States, send a copy of each by registered or certified mail to the
            agency or officer.
15
16   Fed. R. Civ. P. 4(i)(1). The rule’s use of “and” indicates the requirements of (A), (B), and
17   (C) form a conjunctive rather than a disjunctive list. See, e.g., United States v. Lopez, 998
18   F.3d 431 (9th Cir. 2021) (“not only is the plain meaning of ‘and’ conjunctive, but the
19   Senate's own legislative drafting manual tells the court that ‘and’ is used as a
20   conjunctive.”); United States v. Myers, 878 F.2d 1142, 1144 (9th Cir. 1989). Here, while
21   the Plaintiff’s affidavit indicates they have “sent a copy…by registered or certified mail to
22   the Attorney General of the United States at Washington, D.C” as required by
23   Rule(4)(i)(1)(B), the affidavit does not indicate whether Plaintiff has “delivered a copy of
24   the summons and of the complaint to the United States attorney for the district where the
25   action is brought…” as required under Rule(4)(i)(1)(A). Because the Plaintiff must satisfy
26   both Rule(4)(i)(1)(B) and Rule(4)(i)(1)(A) in order to serve the United States, service has
27   not been shown by Plaintiff’s affidavit.
28          Accordingly,


                                                 -2-
      Case 3:20-cv-08321-SMB Document 26 Filed 09/07/21 Page 3 of 3



 1             IT IS ORDERED that Defendant United States of America is dismissed from this
 2   action.
 3             Dated this 3rd day of September, 2021.

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
